McMurray, Presiding Judge,
dissenting.
I respectfully dissent as it is my view that the landlord did not breach the lease agreement by failing to give the tenant notice of its intention not to rebuild the leased premises within 90 days after destruction of the premises by fire and that the tenant is not entitled to damages flowing from this alleged breach of contract.
The lease agreement provides, in pertinent part, as follows: “10. Damage or Destruction. In the event that the Premises are damaged or destroyed by fire, storm or other casualty so that Tenant is unable to conduct Tenant’s business on the Premises, payments of rent may be discontinued, at the option of Tenant, until the Premises may be rebuilt or restored to their former condition. The determination whether the Premises shall be rebuilt or restored shall rest solely with the Landlord, which determination Landlord shall make as soon as practicable but in no event later than ninety (90) days following the date of occurrence that renders such portion of the Premises untenantable or unusable. . . . Should Landlord decide not to rebuild or restore, then this Lease shall terminate and neither party shall be further obligated to the other. . . . Should Landlord decide to rebuild or restore, then any such rebuilding or restoration shall be commenced as quickly as possible and diligently pursued to completion.”
“The court must construe the contract, even in the presence of possible ambiguity, OCGA § 13-2-1, but, no construction is permissible where the contract language is ‘plain, unambiguous and capable of only one reasonable interpretation.’ Petroziello v. U. S. Leasing Corp., 176 Ga. App. 858, 861 (338 SE2d 63) (1985). . . . The ultimate rule of contract construction is to ascertain the intention of the parties, OCGA § 13-2-3, which is accomplished by a consideration of the entire contract. Romine, Inc. v. Savannah Steel Co., 117 Ga. App. 353 (160 SE2d 659) (1968).” F & F Copiers v. Kroger Co., 194 Ga. App. 737, 738 (1), 739 (391 SE2d 711).
In the case sub judice, my reading of section 10 of the lease agreement unambiguously defines the parties’ rights upon damage or destruction of the leased premises. This provision provides the landlord with the right to hold the tenant to the terms of the lease agree*865ment if the premises is damaged or destroyed, but conditions this right upon notification within “ninety (90) days following the date of occurrence that renders such portion of the Premises untenantable or unusable” of the landlord’s intention to restore the premises. From this construction, it becomes apparent that the landlord did not breach the lease agreement by failing to notify the tenant of its intention not to rebuild the leased premises within 90 days after the fire. It is my view that the landlord’s omission simply constitutes a forfeiture of the landlord’s right to hold the tenant to the terms of the lease agreement and that, 90 days after destruction of the leased premises, the tenant was free to seek other accommodations for its business.
Decided December 5, 1994
Reconsideration denied December 20, 1994
Inglesby, Falligant, Horne, Covington & Nash, Thomas A. Nash, Jr., for appellant.
Buchsbaum & Lowe, Alan S. Lowe, for appellee.
I would reverse the trial court’s order granting summary judgment in favor of the tenant for breach of contract and allowing the issue of damages to be resolved by a jury.